PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TEXAS INSTRUMENTS INCORPORATED
Application No. 16/933,583
Filed: July 20, 2020
For: AVERAGE CURRENT CONTROL IN STEPPER MOTOR
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 3, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee, as required by the Notice of Allowance and Fee(s) Due, mailed December 24, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is March 25, 2022. A Notice of Abandonment was mailed April 12, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Part B transmittal form and issue fee payment of $1200, RCE and fee of and the submission required by 37 CFR 1.114, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2846 for appropriate action in the normal course of business on the reply received April 12, 2022 and August 3, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.


/LASHAWN MARKS/
Paralegal Specialist, OPET